DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 11 and 13 - 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (hereinafter Lin, US 20130074151) in view of Knutson et al. (hereinafter Knutson, US 20160142467).

Regarding claim 1, Lin discloses:
a method comprising:
intercepting, by a device, a first application programming interface (API) called by a network application hosted on a server remove from the device and, accessible via a browser within a client application executed remove from the server (at least Fig. 6 and ph. [0009] – [0023] and ph. [0093] – [0130] describe a system where API calls are made and intercepted by later points along the processing of the initial API service request, where at least ph. [0080] ; 
determining, by the device based at least on the first API, a second API of the client application to call instead of the first API called by the network application hosted on the server (at least ph. [0009] – [0023] describe that a subsequent second API is called (and therefore determined in order to make the call) to service the first initial API service call when appropriate to better service the initial client request and ph. [0093] – [0130] indicate that the application that grants the services to the requesting user/client is on a different computing device than the computer that provides the service (i.e. a server) ).
Lin does not expressly disclose, however, Knutson discloses:
calling, by the device, the second API of the client application executed remove from the server to perform a function provided via the client application (at least ph. [0044] discloses a client side application (which therefore indicates that its functioning is performed on the client itself, as opposed to performed on the server side) with an API that communicates with a server).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Lin by the teachings of Knutson in order to perform some processing locally and therefore not rely on a response for that processing by an outside service provider.  


Claim 8 is a system version of claim 1 and is similarly rejected where Lin also discloses the processor(s) and memory to implement its system and method in order to function.

Claim 15 is a computer-readable medium version of claim 1 and is similarly rejected where Lin also discloses said medium and processor(s) and memory to implement its instructions and method in order to function.

Regarding claims 2, 9 and 16 the rejections of claims 1, 8 and 15 is incorporated and Lin discloses:
intercepting, by the device, the first API called via a web page of the network application accessed via the browser within the client application (at least Fig. 6 and ph. [0009] – [0023] describe a system where API calls are made and intercepted by later points along the processing of the initial API service request, and at least ph. [0080] discloses that implementations of the system is via web browsers (and therefor web pages) also see at least ph. [0087] for specific reference to web page usage as part of the system support).

Regarding claims 3, 10 and 17 the rejections of claims 1, 8 and 15 is incorporated and Lin discloses:
determining, by the device, the second API of the client application based at least on the network application (at least ph. [0009] – [0023] describe that a subsequent second API is called (and therefore determined in order to make the call) to service the first initial API service call when appropriate to better service the initial client request where the software for this network system is necessary to accomplish the task).

Regarding claims 4, 11 and 18 the rejections of claims 1, 8 and 15 is incorporated and Lin discloses:
determining, by the device, the second API of the client application based at least on a user of the client application (at least ph. [0009] – [0023] describe that a subsequent second API is 

Regarding claims 5, 12 and 19 the rejections of claims 1, 8 and 15 is incorporated and Lin discloses:
receiving from a server identification of the second API of the client application to call instead of the first API of the network application (at least ph. [0009] – [0023] describe that a subsequent second API is called is made from the software that first handles the service call when the first API isn’t optimal for fully handling the call, note that as the software is servicing the client that it is a client application).

Regarding claims 7 and 14 the rejections of claims 1, 8 and 15 is incorporated and Lin discloses:
the function provided via the client application is not available via one of the first API or the network application (at least ph. [0009] – [0023] describe that a subsequent second API is called is made from the software that first handles the service call when the first API isn’t optimal and therefore as it is not optimal some functionality is not provided by the first API or the application software itself).

Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin in view of Knutson and further in view of Ban et al. (hereinafter Ban, US 20160142467).

Regarding claims 5, 12 and 20 the rejections of claims 1, 8 and 15 is incorporated and Lin does not expressly disclose, however, discloses:
the browser within the client application is further configured to call the second API of the client application (at least ph. [0201] discloses that the users via a browser can use/call a second API).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Lin by the teachings of Ban in order to use a second API for security purposes.  (Ban ph.  [0201]).
Response to Arguments
Applicants arguments rest upon the amended limitation that establishes “the network application hosted on a server remote from the device and accessible via a browser within a client application executed remote from the server.”  However, Lin in at least Figure 6, ph. [0009] – [0023] and ph. [0093] – [0130] indicate a system where a server on a remote location allows for program / software services that a client can access.  At least ph. [0080] indicates that the client may do this via a browser.  Therefore, this limitation is disclosed by the Lin reference.
Applicant’s remaining arguments have been fully considered, but are moot in light of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194